ORDER
PER CURIAM
The mother, Susan Isbell, appeals the judgment entered by the Circuit Court of St. Louis County. The trial court modified the child-support provisions contained in a prior modification judgment entered after dissolution of the mother’s marriage to the father, Bruce St. John. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).